Citation Nr: 1446608	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  10-29 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for right major pectoralis muscle tear, postoperative.

2.  Entitlement to an increased disability rating in excess of 30 percent for right upper extremity neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1996.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran filed a notice of disagreement (NOD) with these determinations in July 2009, and timely perfected his appeal in July 2010.

The Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge in July 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In May 2013, the Board remanded the issues on appeal for further examination.  Regrettably, as outlined below, further development is necessary before the Board can proceed with the issues on appeal. 

In a September 2013 statement, the Veteran reported that he was unable to get a job because of his inability to perform his job duties due to his service-connected disabilities.  He also reported that sometimes he could not feel the bottom of his hand.  He reported that he cut his hand on a saw at work and didn't realize it until his employer notice; that was his last day on the job.  Additionally, the Veteran submitted a May 2012 letter from a contractor he worked with, who noted that the Veteran's ability to do his job was limited more and more due to his disability.  Further, he stated that he was unable to keep the Veteran on as a subcontractor in fear of his and others safety on the worksite.  The Board interprets these statements as raising a claim for total disability rating based on individual unemployability due to service-connected disabilities.  The RO has not expressly developed or adjudicated that issue.  Nevertheless, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  When, as here, evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part of the claim for benefits for the underlying disability.  Here, the Veteran raised the issue of entitlement to a TDIU while challenging the ratings for right major pectoralis muscle tear and right upper extremity neuropathy.  Therefore, his TDIU claim is part of the increased rating claims for right major pectoralis muscle tear and right upper extremity neuropathy, and the Board has jurisdiction over these issues.

As a final introductory matter, as noted in the prior Remand, the Veteran submitted an October 2012 statement stating that his left and right inguinal hernia repairs were believed to be caused by heavy lifting and aggravated over the last three years.  He believed the cause of these repeated hernia injuries were due to the straining of lifting, holding, and gripping tools and equipment on the daily job.  Lastly, he stated that the diminishing use of his chest, shoulder, and arm played a major part in his repeated injuries.  To the extent relevant, this evidence will be considered in connection with the current appeal.  Otherwise, the agency of original jurisdiction (AOJ) should seek clarification from the Veteran on whether it is his intent to seek service connection for left and right inguinal hernia repairs, as secondary to his service-connected right major pectoralis muscle tear  and right upper extremity neuropathy.  Accordingly, this matter is REFERRED to the AOJ for appropriate action.

The Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  All documents associated with the Veteran's electronic claims file have been reviewed and considered by the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of increased ratings for right major pectoralis muscle tear and right upper extremity neuropathy, and entitlement to a TDIU.

In May 2013, the Board remanded the Veteran's claims in order to obtain VA examinations to determine the current level of severity of his service-connected right major pectoralis muscle tear and right upper extremity neuropathy.  The Veteran was afforded VA examinations in August 2013.  Upon examination, the VA examiner noted the Veteran's symptoms attributable to peripheral neuropathy included severe constant pain and numbness of the right lower extremity (see section 3.a.), but listed no symptoms attributable to peripheral neuropathy for his right upper extremity.  The examination results did not match the Veteran's complaints of numbness, pain, tingling, and involuntary movement of the hand.  It is unclear to the Board whether the examination findings were adequately recounted on the examination report, and therefore, another VA examination is necessary in order to determine the Veteran's right upper extremity symptoms attributable to peripheral neuropathy.  

Additionally, during the VA muscle injuries examination, the VA examiner noted that the Veteran's muscle injury was to the Group II muscles, to include pectoralis major, latissimus dorsi and teres major, pectoralis minor, and rhomboid.  However, the Veteran's muscle injury was previously rated as a Group III muscle injury.  Therefore, another VA examination is necessary to determine what muscle group is affected by the Veteran's right major pectoralis muscle tear and the severity of the disability.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate).  

Lastly, the Board notes that the August 2013 VA examiner noted that the Veteran's right major pectoralis muscle tear and right upper extremity neuropathy impacted his ability to work, but did not expand on how exactly the Veteran's disabilities impacted his ability to work. Therefore, a VA opinion is necessary in order to determine how the Veteran's service-connected disabilities impact his ability to work.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an examination that includes an opinion as to the effect of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation).  Additionally, on Remand, a Social and Industrial Survey should be obtained.  

Accordingly, the case is REMANDED for the following action:

1) Ensure that the Veteran's VA treatment records are up to date. 

2) The Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected right major pectoralis muscle tear.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right major pectoralis muscle tear, with particularity to the criteria for the appropriate diagnostic codes.  Specifically, the examiner should clarify if the Veteran's right major pectoralis muscle tear is an injury to (i) Group II or (ii) Group III or (iii) Group II AND Group III.  Additionally, the examiner should determine if the Veteran's muscle injury is slight, moderate, moderately severe, or severe. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected right major pectoralis muscle tear.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, and what types of employment would not be limited (if any).  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the Veteran should be scheduled for an appropriate VA examination to determine the current level of severity of his service-connected right upper extremity neuropathy.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.  All necessary testing should be provided.

The examiner should write a comprehensive report discussing the current severity of the Veteran's right upper extremity neuropathy, with particularity to the criteria for the appropriate diagnostic codes. 

Specifically, the VA examiner should address whether the Veteran's right upper extremity neuropathy is manifested by complete paralysis of the median/ulnar nerve OR incomplete paralysis of the nerve that is mild, moderate, or severe.  The VA examiner should ensure section 3.a. addresses the right upper extremity. 

In addition, the examiner should discuss the degree of occupational impairment attributable to the Veteran's right upper extremity neuropathy.  In particular, the examiner should describe what types of employment activities would be limited because of that service-connected disability, and what types of employment would not be limited (if any).  

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) In addition, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  The examiner should consider and discuss the May 2012 letter from a contractor who worked with the Veteran.

A complete rationale for all opinions expressed must be provided in the examination report.

5) Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6) Following the completion of the foregoing, the RO/AMC should readjudicate the Veteran's claims, to include entitlement to a TDIU.  If a claim is denied, the RO/AMC should then provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order. 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)












These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



